Citation Nr: 1712582	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left ankle Achilles tendinopathy with strain and limitation of motion. 

2.  Entitlement to initial staged ratings in excess of 10 percent for right ankle Achilles tendinopathy with strain and limitation of motion, prior to August 1, 2011 and in excess of 20 percent thereafter. 

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 1999 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that granted service connection for bilateral ankle disabilities and assigned 10 percent ratings, effective February 25, 2005.  During the course of the appeal, the Veteran was granted temporary 100 percent ratings from March 15, 2010, to August 30, 2010, and from April 7, 2011, to July 31, 2011.  Then, the Veteran's claims file was transferred to the RO in Columbia, South Carolina, which issued another rating decision in November 2012 that granted a staged 20 percent increased rating for the right ankle, effective August 1, 2011, and continued the left ankle rating at 10 percent.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Subsequently, the Veteran's claims folder was transferred to the RO in Atlanta, Georgia. 

In December 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

During the December 2016 Board hearing, the Veteran explained that he was scheduled to undergo ankle surgery at VA treatment facility.  Those records have yet to be requested by VA.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.  As these treatment records may be pertinent to the Veteran's claims, a remand is necessary to obtain these records on remand.  38 U.S.C.A. § 5103A (West 2014).

The Veteran last received a VA examination for the bilateral ankle disabilities in September 2014.  Since then, the Veteran has endorsed increased worsening of symptoms.  See December 2016 BVA hearing transcript.  The Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disabilities.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  

Moreover, since the Veteran's 2014 VA examination, the Court of Appeals for Veterans' Claims (CAVC) has held "that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158 (2016).  The CAVC also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70.  The 2014 VA examination does not differentiate motion on active versus passive movement.  Accordingly, the Board finds that a new examination should be obtained in light of the Veteran's assertion that the conditions have worsened, and in order to comply with Correia.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate). 

In a November 2014 rating decision, the RO granted an increased 70 percent rating for PTSD.  In November 2015, the Veteran filed a notice of disagreement on VA Form 21-0958 with this rating decision.  However, the requisite statement of the case for this rating issue has not been issued.  Generally, when a claim has been denied and a timely notice of disagreement has been received by VA but a statement of the case has yet to be issued, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the increased rating issues are addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his left and right ankle disabilities that are not already associated with the claims file, to include VA treatment records since March 2016.  Thereafter, obtain such records for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of the service-connected left and right ankle disabilities.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the ankles.  The examiner should also note any flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups, or due to such factors as pain, pain on motion, weakness, incoordination, or fatigability.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

All opinions provided should include a complete rationale regarding the functional impairments of the Veteran's service-connected left and right ankle disabilities.  

3.  Issue a statement of the case addressing the issues of entitlement to increased rating in excess of 70 percent for PTSD.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




